        Case 3:19-cv-00219-JTR Document 18 Filed 06/10/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

EVELYN TAYLOR                                                     PLAINTIFF

V.                          NO. 3:19CV00219-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                 DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the 10th day of June, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
